DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Examiner notes the amendments made to the drawings received on June 29, 2022 are acceptable. However, the drawings remain objected to because the “first larger central shaft portion” (Claim 1, line 8) and the “second smaller central shaft portion” (Claim 1, lines 9-10) are not identified in the drawings. 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 	Claim 1, lines 7-8, “a disc-shaped body with a first larger central shaft portion protruding from one side of the disc-shaped body”; and	Claim 1, lines 9-10, the “second smaller central shaft portion protruding from the opposite side of the disc-shaped body…”
Claim Objections
Claims 1-3 and 5-9 are objected to because of the following informalities:  	● Claim 1, line 8 should be corrected as follows, “body with a first [[lager]] larger central shaft portion protruding from one side of the disc-shaped body”	● Claim 1, line 10, should be corrected as follows, “central shaft portion protruding from the opposite side of the [[dis-shaped body]] disc-shaped body configured to”	● Claim 1, line 18, should be corrected as follows, “[[sealing ring]] seal ring assembly (7) is provided at the joint between the fastening bolt (3) and the”	● Claim 2, line 4 should be corrected as follows, “groove (101) and the saw blade (11); [[the edge]] an outer periphery of the flange plate (10) is evenly provided”	● Claim 2, line 9 should be corrected as follows, “between the second water storage groove (125) and the saw blade (11); [[the edge]] an outer periphery of the”	● Claim 3, lines 2-3 should be corrected as follows, “wherein when the flange plate (10) and the connecting seat (122) are arranged on [[both sides]] either side of the saw blade (11), the positions of the first water storage groove (101) and the”	● Claim 5, line 1 should be corrected as follows, “The water cooling device for saw blade cooling according to [[claim 4]] claim 1, “	● Claim 5, line 4 should be corrected as follows, “seal ring (72) is a ceramic seal ring, and the third seal ring (73) is a rubber seal ring, [[and]] wherein the”	● Claim 6, lines 2 should be corrected as follows, “wherein a groove matching with the first [[sealing ring]] seal ring (71) is provided on the transmission shaft (14), and the first [[sealing ring]] seal sing (71) is placed in the groove.”	● Claim 7, line 1 should be corrected as follows, “The water cooling device for saw blade cooling according to [[claim 4]] claim 1,”	● Claims 8 and 9 are objected to because the presently amended claim set received on June 29, 2022 does not fully match the claim set examined in the Non-Final Rejection dated April 1, 2022, i.e., the four page claim set received on February 19, 2020. As such, the following informalities are present in Claims 8 and 9:  
	● Claim 8, lines 1-2 should be corrected as follows, “The water cooling device for saw blade cooling according to [[any one of claims 1 to 7]] claim 1, wherein the fastening bolt (3) is provided with a”
	● Claim 9, lines 1-2 should be corrected as follows, “The water cooling device for saw blade cooling according to [[any one of claims 1 to 7]] claim 1, wherein the flange plate (10) is fixed on the central shaft (121)”	Appropriate correction is required. 
To elaborate, the previously examined “four page” claim set contained no multiple dependent claims. However, as presently amended and indicated above, Claims 8 and 9 appear to include the dependencies originally set forth in another claim set (i.e., the two page claim set also received on February 19, 2020) in which Claim 10 improperly depended from any one of Claims 1 to 9 when Claim 9 depended from any one of Claims 1 to 7. The Examiner notes the respective amendments to Claims 8-10 were not indicated between the two page claim set and the four page claim set, or vice versa. 	As such, the Examiner respectfully reminds the Applicant to properly indicate all amendments made to the claims, whether they be the deletion of a claim limitation or the addition of a new claim limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 12-13 recite, “the saw blade mounting shaft (12) comprises a central shaft (12) and a connecting seat (122)…” This limitation has the following issues:	● As currently written, the recitations of “a central shaft” and “a connecting seat” in lines 12-13 appear to be set forth as separate and distinct structures that are not related to the newly added limitations set forth in lines 7-11 following the recitation of “the saw blade mounting shaft” in line 7, but this is not supported by the disclosure as originally filed. In other words, the “saw blade mounting shaft” appears to have two distinct sets of structures: 	A.	a set of features including a disc-shaped body with a first larger central 			shaft portion protruding from one side of the disc-shaped body … and a 	 		second smaller central shaft portion protruding from the opposite side of 			the disc-shaped body, as set forth in Claim 1, lines 7-11; and 	B.	another set of features including a central shaft and a connecting seat, as 			set forth in Claim 1, lines 12-13).	● It is unclear if the Applicant intends for the “saw blade mounting shaft” to comprise all of the structures set forth above, i.e., the central shaft and the connecting seat of lines 12-13 and a disc-shaped body with a first larger central shaft portion on one side and a second smaller central shaft on the opposite side.	● Conversely, it is unclear if the Applicant intends for the scope of the claim to include the “saw blade mounting shaft” comprising a central shaft and a connecting seat, wherein the connecting seat is formed as a “disc-shaped body” and the central shaft is formed as a “a first larger central shaft portion protruding from one side of the disc-shaped body … and a second smaller central shaft portion protruding from the opposite side of the disc-shaped body.”	Claim 1, lines 14-15 recite, “and the central shaft (121) is provided with a second through hole (123).” It is unclear if the “second through hole” is intended to be associated with the “central shaft” introduced on line 12 or if the “second through hole” is intended to be associated with the “first larger central shaft portion” (claim 1, line 8) and the “second smaller central shaft portion” (claim 1, lines 9-10).	Claim 1, lines 15-16 recite, “and the fastening bolt (3) passes through the transmission shaft (14) to be butt-jointed with the central shaft (121).” It is unclear how the fastening bolt is butt-joined with the central shaft when the claim now includes “a sealing ring assembly.”	Claim 1, lines 17-19 recite, “so that the first through hole (31) is communicated with the second through hole (123); a sealing ring assembly (7) is provided at the joint between the fastening bolt (3) and the central shaft (121).” As currently written, there is insufficient antecedent basis for “the joint between the fastening bolt and the central shaft” in the claim. The Examiner notes that according to lines 9-11 of the claim, “a second smaller central shaft portion protrude[es] from the opposite side of the disc-shaped body configured to engage the fastening bolt via a butt-joint connection” [emphasis added]. However, the aforementioned recitation of “a butt-joint connection” is related to the “second smaller central shaft portion protruding from the … disc-shaped body” rather than “the central shaft.” It is unclear if the Applicant intends for a second butt-joint connection to be present in the device.	Claim 1, line 20 recites, “the flange plate (10) is arranged on the central shaft (121).” As currently written, the claim requires the flange plate to be both arranged on “the central shaft” (Claim 1, line 20) and to be mount on the “first larger central shaft portion” (Claim 1, lines 8-9). It is unclear if the claim intends to include two flanges such that one is arranged on the central shaft and the other is mounted on the first larger central shaft portion.	Claim 1, lines 20-21 recite, “the saw blade (11) is located between the flange plate (10) and the connecting seat (122).” As currently written, the claim requires the saw blade to be located between the flange plate and the connecting seat (Claim 1, lines 20-21) and to be mounted on the first larger central shaft portion along with the flange plate (Claim 1, lines 8-9). It is unclear if the claim intends to include two saw blades such that one is located between the flange plate and the connecting seat and the other is mounted on the first larger central shaft portion along with the flange plate.	Note: Regarding the remainder of Claim 1 (i.e., lines 21-27) and the dependent claims, the Examiner notes that any subsequent recitation of “the central shaft,” “the connecting seat,” and any limitations associated with them or with the “saw blade mount shaft” is indefinite if it is unclear whether it relates to the initial 112 rejection set forth above on page 5 of the Office Action. Appropriate correction is required. 	Claim 2, lines 7-8 recite, “a second water storage groove (125) is arranged on a side of the saw blade mounting shaft (12) near the saw blade (11).” It is unclear if the recitation of “a side of the saw blade mounting shaft (12) near the saw blade (11)” is referring to “a side of the disc-shaped body facing the saw blade” or “a side of the connecting seat (122) facing the saw blade” or “a second of the first larger central shaft facing the saw blade.”	Claim 2, lines 9-11 recite, “the edge of the saw blade mounting shaft (12) is evenly provided with a plurality of second drainage grooves (126), which are in communication with the second water storage groove (125).” As currently written, it is unclear what structure corresponds to “the edge of the saw blade mounting shaft.” In other words, it is unclear if the recitation of “the edge of the saw blade mounting shaft (12)” is referring to “an edge of the disc-shaped body” or “an edge of the connecting seat (122)” or “an edge of the first larger central shaft.”	
	Claim 3 recites, “when the flange plate (10) and the connecting seat (122) are arranged on both sides of the saw blade (11), the positions of the first water storage groove (101) and the second water storage groove (125) are opposite to each other and the first drainage groove (102) and the second drainage groove (126) are opposite to each other.” As noted above, it is unclear if the flange and saw blade set forth in claim 3 are the same as the flange and saw blade associated with the first larger central shaft portion protruding from one side of the disc-shaped body set forth in Claim 1, lines 8-9.		Claims 5 and 7 are indefinite because they depend from Claim 4 which has been cancelled.
	Claim 9 recites, “the flange plate (10) is fixed on the central shaft (121) through a nut (8), the connecting seat (122) is fixed on the belt pulley (13) through a plurality of screws (6), and the saw blade (11) is fixed on the connecting seat (122) through a saw blade positioning pin (9).” This limitation has issues similar to those set forth above with respect to the recitations of “the flange plate,” “the central shaft” and “the connecting seat.” in the rejection for Claim 1, line 20, i.e., it is unclear if the claim requires the flange plate to be both arranged on “the central shaft” (Claim 1, line 20) and to be mount on the “first larger central shaft portion” (Claim 1, lines 8-9). It is unclear if the claim intends to include two flanges such that one is arranged on the central shaft and the other is mounted on the first larger central shaft portion.
Response to Arguments
The Examiner notes the Applicant’s amendments to the claims clarify some of the issues set forth in the previous Office Action. However, the addition of new claim limitations raises further issues as set forth above. Should the Applicant have any further questions regarding said issues, the Examiner invites the Applicant’s Representative to contact the Examiner to discuss ways to mitigate said issues.
Allowable Subject Matter
Claims 1-3, 5, 7 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        October 5, 20221

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        /GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/06/2022